Citation Nr: 0842508	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, to include spondylolysis with 
spondylolisthesis at L5-S1.  

2.  Entitlement to service connection for a back disorder, to 
include spondylolysis with spondylolisthesis at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.M. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for spondylolysis with 
spondylolisthesis at L5-S1 (hereinafter referred to as a 
"back disorder").  The appellant, who had active service 
from October 27, 1977 to November 21, 1977, appealed that 
decision to the BVA.  Thereafter, additional evidence was 
associated with the claims file.  After reviewing the 
additional evidence, the RO reopened the appellant's 
previously denied back disorder claim but denied the claim on 
its merits.   Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2008.  Subsequently, 
the appellant submitted additional evidence in support of his 
claim with a waiver of RO review. June 2008 statement from 
the appellant.  Upon review of all evidence of record, the 
Board agrees with the RO's determination to reopen the 
appellant's back disorder claim, but finds that additional 
development of the claim is necessary.  As such, the merits 
of the appellant's claim of entitlement to service connection 
for a back disorder, to include spondylolysis with 
spondylolisthesis at L5-S1, will be addressed in the REMAND 
portion of the decision below and is hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant is further action is 
required on his part.  




FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO 
denied a claim of entitlement to service connection for 
spondylolysis with spondylolisthesis at L5-S1.

2.  The evidence added to the record since August 2004 
includes pertinent service medical records in existence but 
unavailable for consideration in August 2004. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the 
appellant's claim of entitlement to service connection for 
spondylolysis with spondylolisthesis at L5-S1 is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Since the August 2004 RO decision, official service 
department records have been received that are relevant to 
the veteran's claim for a back disorder, to include 
spondylolysis with spondylolisthesis at L5-S1; hence, 
reconsideration of the claim is warranted. 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, a letter dated in February 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal to the extent that the Board finds 
that the veteran's previously denied claim of entitlement to 
service connection for a back disorder must be reopened and 
reconsidered, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the merits 
of the issue.  

B.  Reopened Claim

The appellant contends that he is entitled to service 
connection for a back disorder he believes manifested as a 
result of a back injury he had during basic training in 
service when he fell while climbing a rope. March 2008 BVA 
hearing transcript, pgs. 3-4.  The RO previously considered 
the appellant's back disorder claim in conjunction with five 
(5) other claims in a rating decision dated in August 2004.  
In that decision, the RO denied the appellant's claim of 
entitlement to service connection for a back disorder (in 
part) on the basis that the appellant's service medical 
records did not reveal any complaints of, treatments for, or 
diagnosis of a back condition during service. August 2004 
rating decision, pgs. 2-3.  In that same decision, the RO 
denied service connection for the five (5) other claims 
raised by the appellant.  The appellant was provided notice 
of the August 2004 rating decision. August 2004 letter from 
the RO to the appellant.  

In response to the RO's notice, the appellant sent a letter 
to the RO in October 2004 in which he stated that he 
disagreed with VA's "decision that denied service connection 
of my medical condition that caused my medical release from 
active duty." October 2004 statement in support of claim.  
That same month, the RO sent a letter to the appellant 
requesting the date of the rating decision with which the 
appellant disagreed and the specific issues that he disagreed 
with. October 2004 letter from the RO to the appellant.  The 
appellant did not respond to the RO's request for information 
until September 2005, when he submitted a statement 
indicating he was filing a notice of disagreement or motion 
for reconsideration of the August 2004 rating decision. 
September 2005 statement in support of claim.  In terms of 
the specific issues he disagreed with, the appellant reported 
only that he "was injured in bootcamp [ ] sent to hospital 
and was then discharged medically for these conditions which 
I was fine when I took entrance physical . . ." Id.  

The Board observes that pursuant to the relevant regulations, 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal. 38 C.F.R. § 20.200.  
A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. § 20.201.  However, 
the regulations provide that if an RO gives notice to a 
claimant that adjudications were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. Id.  In addition to 
the foregoing, the Board emphasizes that the issue of 
timeliness of appeal is a question of law.  A notice of 
disagreement must be filed within one year from notification 
of an RO decision to initiate an appeal.  A rating decision 
becomes final if an appeal is not perfected within the 
allowed time period. 38 C.F.R. § 20.302(a).  

While in this case, as set forth above, the appellant 
submitted a letter in October 2004 stating that he disagreed 
with "the VA's decision that denied service connection of my 
medical condition that caused my medical release from active 
duty," the appellant failed to specify the specific issue or 
issues he sought to appeal in the August 2004 rating 
decision.  In light of the fact that the RO adjudicated six 
(6) claims in the August 2004 rating decision on appeal, it 
appropriately requested clarification from the appellant as 
to which issues he sought to appeal. October 2004 letter from 
the RO to the appellant.  Although the appellant ultimately 
responded to the RO's letter, he did so over a year after he 
received notification of the August 2004 rating decision and 
still failed to specify which claim or claims he wanted to 
appeal. September 2005 letter from the appellant.  Although 
the appellant's representative also submitted a notice of 
disagreement in September 2005 on the appellant's behalf with 
evidence pertaining to his back disorder claim, this notice 
was also untimely.  Therefore, the Board finds that the 
appellant did not appeal the August 2004 rating decision; and 
that decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In November 2005, the appellant submitted a statement that 
the RO ultimately viewed as a request to reopen his 
previously denied back disorder claim.  As a general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
observes that a regulatory change with respect to new and 
material evidence claims has been made which applies 
prospectively to all claims submitted on or after August 29, 
2001. See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed his claim 
to reopen in November 2005, the new version of the law is 
applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Further, during the pendency of this appeal, VA revised 38 
C.F.R. § 3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at 38 C.F.R. § 3.156(c) (2008)).  
Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) 
provides that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  38 C.F.R. § 3.156(c)(i)(3) 
provides that an award made based all or in part on the 
records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  

In the present case, the RO reopened the appellant's back 
disorder claim in a January 2008 supplemental statement of 
the case and adjudicated it on a de novo basis after 
receiving new evidence that included service medical records.  
As this evidence is pertinent to the appellant's back 
disorder claim, and as it was not available for consideration 
at the time the final August 2004 rating decision was issued, 
it serves as a basis for reopening the claim under 38 C.F.R. 
§ 3.156(c).  Because the newly received official service 
department records are relevant to the veteran's claims, the 
Board will thus reconsider de novo the claim for service 
connection for a back disability.  Therefore, the Board 
agrees with the RO's determination to reopen the appellant's 
back disorder claim.  However, the Board finds that 
additional development of the claim appears to be necessary.  
As such, the Board concludes that the veteran's claim must be 
remanded for the development outlined below. 


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disorder is granted. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
back disorder discloses a need for further development prior 
to final appellate review

In this regard, the Board observes that a review of the 
claims file reveals the appellant has been awarded disability 
benefits from the Social Security Administration ("SSA") in 
relationship to his back disorder. March 2008 BVA hearing 
transcript, p. 9.  While the claims file contains a letter 
from SSA to the appellant indicating that the appellant was 
awarded SSA benefits and that the date of entitlement to 
these benefits was March 1992, the appellant's actual SSA 
records are not in the claims file.  While the RO attempted 
to obtain these records in March 2006, it was notified by SSA 
that the appellant's file was not available at that time as 
it had been "transferred out of their office and [the SSA 
representative] did not know when it [would] be returned."  
The claims file provides no indication that VA has submitted 
any follow-up requests for the appellant's SSA records since 
2006.  

While SSA decisions are not controlling for VA purposes, they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (stating that "the possibility that 
the SSA records could contain relevant evidence . . . cannot 
be foreclosed absent a review of those records.").  In light 
of the fact that the appellant has testified that his SSA 
benefits pertain to his current back disorder, they may be 
pertinent to this particular claim and should be obtained on 
remand. 

In addition to the foregoing, the Board observes that the 
appellant testified during his March 2008 BVA hearing that he 
was aware of certain outstanding private medical records that 
may be applicable to this claim.  At that time, the appellant 
requested that his appeal remain open so that he could submit 
additional evidence in support of his claim, to include these 
medical records.  The Board observes from a review of the 
claims file that the appellant, in fact, submitted private 
medical records (with a waiver of RO review) from several 
different medical providers dated from November 1978 to March 
2008.  A preliminary review of these records in conjunction 
with the March 2008 hearing transcript appears to reveal that 
the appellant submitted all of the private medical records he 
referenced during his hearing testimony.  However, since this 
case must be remanded for other development, the RO upon 
remand should contact the appellant and confirm that he has 
submitted all outstanding medical records referenced during 
the March 2008 hearing.  If the appellant reports that 
outstanding records remain, the RO should obtain contact 
information and authorizations from the appellant and attempt 
to obtain those records.       

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should review the medical 
evidence submitted by the appellant in 
connection with his March 2008 BVA 
hearing and his June 2008 letter in 
conjunction with the appellant's BVA 
hearing testimony to determine if all 
outstanding private medical records 
referenced by the appellant during his 
BVA hearing have been submitted.  
Thereafter, the RO should contact the 
appellant, inform him of the evidence 
received and inquire as to whether the 
appellant has knowledge of any 
additional outstanding medical records 
pertinent to his claim that should be 
associated with the claims file.  If 
the appellant responds that outstanding 
records exist, the RO should obtain the 
necessary contact information and 
medical releases from the appellant in 
order to associate those records with 
the claims file.  

3.  The RO should contact the Social 
Security Administration and submit 
another request for copies of any and 
all evidence relied upon by that agency 
to determine that the appellant was 
disabled by Social Security 
Administration standards beginning in 
May 1992.

4.  Subsequent to the association of 
additional information with the claims 
file, the RO should undertake any 
additional development deemed 
appropriate.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


